                Case 2:16-cr-00300-RSL Document 421 Filed 12/10/20 Page 1 of 4




 1
 2
 3
 4
 5
                                  UNITED STATES DISTRICT COURT
 6
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE
 8
 9     UNITED STATES OF AMERICA,                                    Case No. CR16-300RSL

10                            Plaintiff,                            ORDER DENYING
11                       v.                                         DEFENDANT’S MOTION
                                                                    FOR RECONSIDERATION
12     AUBREY TAYLOR,
13                            Defendant.
14
15          This matter comes before the Court on defendant’s “Motion Requesting Reconsideration
16 of Order Denying Defendant[’]s Motion for New Trial.” 1 Dkt. # 417. Defendant also
17 supplemented his motion after learning of the Ninth Circuit’s decision vacating his convictions
18 on two counts, while affirming his convictions on the other three counts. Dkt. # 418. Motions
19 for reconsideration are disfavored in this District and will ordinarily be denied absent “a
20 showing of manifest error in the prior ruling or a showing of new facts or legal authority which
21 could not have been brought to [the Court’s] attention earlier with reasonable diligence.” See
22 LCrR 12(b)(10). The Court, having reviewed defendant’s motion, finds he has not met this
23 burden.
24
25
26          1
            Defendant comments that the Court’s “Order Denying Defendant’s Motion for New Trial,”
   Dkt. # 414, was “allegedly” returned to the Court as undeliverable to him, Dkt. # 417 at 2. It is unclear
27
   why the mail was reported as undeliverable. See Dkt. # 415. In any event, defendant’s motion for
28 reconsideration indicates that he apparently received the order. See Dkt. # 417 (referring to the order’s
   reasoning that defendant’s earlier motion failed to present newly discovered evidence).
     ORDER DENYING MOTION FOR RECONSIDERATION - 1
              Case 2:16-cr-00300-RSL Document 421 Filed 12/10/20 Page 2 of 4




 1          In defendant’s initial motion requesting reconsideration, he asserts that the Court
 2 improperly denied his earlier motion for a new trial, and he cites Mitchell v. United States, 368
 3 U.S. 439 (1962) (per curiam) in support of his position. Defendant cited Mitchell in his earlier
 4 motion as well, Dkt. # 411 at 2, but defendant’s reliance upon Mitchell is misplaced. Defendant
 5 contends that Mitchell “clearly states false testimony or perjured testimony presented at a
 6 defendant’s trial is to be treated as newly discovered evidence in accordance with Rule 33.” Dkt.
 7 # 417 at 1. In reality, Mitchell represents a very brief per curiam opinion, set forward below:
 8                 The motion for leave to proceed in forma pauperis and the petition for a
                   writ of certiorari, which presents the question whether materially false
 9
                   testimony was used against petitioner at the trial, are granted, the judgment
10                 of the Court of Appeals is vacated, and the case is remanded to the District
                   Court for a hearing upon petitioner's motion, treated as a motion for a new
11
                   trial on the ground of newly discovered evidence. Cf. Mesarosh v. United
12                 States, 352 U.S. 1, 77 S.Ct. 1, 1 L.Ed.2d 1. We, of course, intimate no view
                   upon the merits of the motion.
13
14 Mitchell, 368 U.S. at 439. The Supreme Court merely treated a motion that had been labeled as
15
     seeking one type of relief—but substantively represented a motion aligned with another type
16
     relief—consistent with its substance; the motion’s label was not determinative. See id.
17
18 Moreover, the Supreme Court explicitly “intimate[d] no view” on the motion’s merits. Id.
19
     Contrary to defendant’s assertion, Mitchell does not justify reconsideration.
20
            Additionally, in defendant’s initial motion requesting reconsideration, he shares his belief
21
22 that his earlier motion “clearly demonstrates” the use of perjured testimony at his trial and that
23
     the government knew the testimony was false prior to trial. Dkt. # 417 at 1. Defendant did not,
24
     however, point to any new facts or legal authority that would support reconsideration, and
25
26 defendant’s mere confidence in his earlier motion has not convinced this Court of any manifest
27
     error in its previous ruling.
28

     ORDER DENYING MOTION FOR RECONSIDERATION - 2
             Case 2:16-cr-00300-RSL Document 421 Filed 12/10/20 Page 3 of 4




 1          In defendant’s supplement, he points to new legal authority in the form of the Ninth
 2
     Circuit’s decision to vacate his convictions on two counts: one count of conspiracy to engage in
 3
     sex trafficking of a minor, in violation of 18 U.S.C. §§ 1591(a)(1) and 1594(c), and one count of
 4
 5 sex trafficking of a minor through force, fraud, or coercion, in violation of 18 U.S.C.
 6
     § 1591(a)(1), (b)(1), and (b)(2). See Dkts. # 418, # 416. In short, defendant believes that “in
 7
     making a decision to suppress all evidence that derives or support’s [sic] counts 1 and 2, the
 8
 9 court will have a sufficient basis” to grant defendant’s earlier motion. Dkt. # 418 at 2.
10
     Defendant, however, appears to misunderstand the effect of the Ninth Circuit’s ruling upon
11
     which he relies. The Ninth Circuit did not determine that all of the evidence associated with
12
13 counts one and two should be suppressed. Rather, the Ninth Circuit concluded only that the
14
     contents of defendant’s cell phone should have been suppressed and that this error was not
15
     harmless beyond a reasonable doubt with respect to counts one and two. Dkt. # 416 at 2. The
16
17 Ninth Circuit affirmed defendant’s convictions on counts three through five, Dkt. # 416 at 4,
18
     thereby reflecting its conclusion that the error did not undermine the validity of those
19
     convictions. The Ninth Circuit’s decision does not demonstrate that this Court’s previous ruling
20
21 denying defendant a new trial was in error, and defendant has not met his burden for
22
     reconsideration under the Local Rules. See LCrR 12.
23
            For all of the foregoing reasons, defendant’s motion for reconsideration, Dkt. # 417, is
24
25 DENIED.
26
27
28

     ORDER DENYING MOTION FOR RECONSIDERATION - 3
           Case 2:16-cr-00300-RSL Document 421 Filed 12/10/20 Page 4 of 4




 1        DATED this 10th day of December, 2020.
 2
 3
 4                                             A
                                               Robert S. Lasnik
 5                                             United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER DENYING MOTION FOR RECONSIDERATION - 4
